PER CURIAM.
Stanley Ireton appeal from the judgment denying his motion to set aside the default judgment entered against him on Patricia Ireton's petition for dissolution. The respondent's motion to dismiss the appeal is denied. There was no abuse of discretion here, and we affirm.
*354An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).